Case 3:19-cv-00078-CHB-CHL Document 19 Filed 03/06/20 Page 1 of 1 PageID #: 708




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

   LARRY TAYLOR,                                      )
                                                      )
           Plaintiff,                                 )         Civil Action No. 3:19-CV-078-CHB
                                                      )
   v.                                                 )
                                                      )         ORDER OF DISMISSAL WITH
   CIGNA GROUP INSURANCE,                             )               PREJUDICE
                                                      )
           Defendant.                                 )

                                         ***    ***       ***    ***
        This matter is before the Court on the parties’ Joint Stipulation of Dismissal with

 Prejudice [R. 18] of each of plaintiff’s claims against the defendant in this matter, signed by all

 parties who have appeared pursuant to Fed. R. Civ. P 41(a)(1)(A)(ii). Accordingly, and the

 Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE as

 to all the defendant, all dates and deadlines are hereby VACATED, and this matter is

 STRICKEN from the Court’s active docket, with each party to bear its own costs and fees.

        This the 6th day of March, 2020.




 cc:    Counsel of Record




                                                 -1-
